DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-7 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., US 2019/0268815 A1 (Zhu hereinafter), in view of Park et. al., US 2019/0098682 A1 (Park hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Zhu discloses a packet transmission method (Aspects of the present disclosure relate generally to wireless communication networks, and more particularly, to transmitting duplicate data packet units in make before break handovers; see Zhu, paragraph [0002]), comprising:
receiving, by a session management device, first access network tunnel information from a base station (the disclosure includes a method for an access and mobility function/session management function (AMF/SMF) entity to be involved in a handover in wireless communication, the method including receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a UE from a source base station to the target base station; see Zhu, paragraph [0015]);
receiving, by the session management device, second access network tunnel information from the base station (The method includes receiving, from a source base station, a SN transfer message and transmitting, to an AMF/SMF entity, a path switch preparation request for a make before break handover for a UE from the source base station to the target base station, the path switch preparation request including target base station tunnel information and configured to trigger a user plane function (UPF) to transmit PDUs for the UE to both the target base station and the source base station during the handover; see Zhu, paragraph [0019]);
sending, by the session management device, the first access network tunnel information to a user plane device (The AMF/SMF ENTITY 162 responds with a Path Switch Preparation Response along with UPF tunnel information. The AMF/ SMF ENTITY 162 sends a message to the UPF 164 (e.g., UPF 420 in FIG. 4) to trigger the UPF 164 to start bi-casting PDUs to both the source base station 402A and the target base station 402B; see Zhu, paragraph [0068]);
sending, by the session management device, the second access network tunnel information to the user plane device (The AMF/SMF ENTITY 162 responds with a Path Switch Preparation Response along with UPF tunnel information. The AMF/ SMF ENTITY 162 sends a message to the UPF 164 (e.g., UPF 420 in FIG. 4) to trigger the UPP 164 to start bi-casting PDUs to both the source base station 402A and the target base station 402B; see Zhu, paragraph [0068]); … sending, by the user plane device to the base station, the first downlink packet through a first path corresponding to the first access network tunnel information and connecting the user plane device and the base station (The AMF/SMF entity may include means for receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a user equipment (UE) from a source base station to the target base station, the path switch preparation request is based on a SN status transfer message and contains target base station information. The AMF/IMF entity further includes means for configuring a UPF to establish a tunnel between the UPF and the target base station and means for transmitting, to the target base station, UPF information to establish the tunnel between the target base station and the UPF using the target base station information and the UPF information; see Zhu, paragraph [0017]. Also see paragraph [0040], “For example, for downlink data, a UPF may bi-cast PDUs to both the source base station and the target base station with corresponding PDUs having the same SN, e.g., the same GTP-U SN”); and
sending, by the user plane device to the base station, the second downlink packet through a second path corresponding to the second access network tunnel information and connecting the user plane device and the base station (The AMF/SMF entity may include means for receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a user equipment (UE) from a source base station to the target base station, the path switch preparation request is based on a SN status transfer message and contains target base station information. The AMF/IMF entity further includes means for configuring a UPF to establish a tunnel between the UPF and the target base station and means for transmitting, to the target base station, UPF information to establish the tunnel between the target base station and the UPF using the target base station information and the UPF information; see Zhu, paragraph [0017]. Also see paragraph [0040], “For example, for downlink data, a UPF may bi-cast PDUs to both the source base station and the target base station with corresponding PDUs having the same SN, e.g., the same GTP-U SN”).
Regarding claim 15, Zhu discloses a system for packet transmission (Aspects of the present disclosure relate generally to wireless communication networks, and more particularly, to transmitting duplicate data packet units in make before break handovers; see Zhu, paragraph [0002]) comprising:
a session management device configured to:
receive first access network tunnel information from a base station (the disclosure includes a method for an access and mobility function/session management function (AMF/SMF) entity to be involved in a handover in wireless communication, the method including receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a UE from a source base station to the target base station; see Zhu, paragraph [0015]);
receive second access network tunnel information from the base station (The method includes receiving, from a source base station, a SN transfer message and transmitting, to an AMF/SMF entity, a path switch preparation request for a make before break handover for a UE from the source base station to the target base station, the path switch preparation request including target base station tunnel information and configured to trigger a user plane function (UPF) to transmit PDUs for the UE to both the target base station and the source base station during the handover; see Zhu, paragraph [0019]);
send the first access network tunnel information to the user plane device (The AMF/SMF ENTITY 162 responds with a Path Switch Preparation Response along with UPF tunnel information. The AMF/ SMF ENTITY 162 sends a message to the UPF 164 (e.g., UPF 420 in FIG. 4) to trigger the UPF 164 to start bi-casting PDUs to both the source base station 402A and the target base station 402B; see Zhu, paragraph [0068]);
send the second access network tunnel information to the user plane device (The AMF/SMF ENTITY 162 responds with a Path Switch Preparation Response along with UPF tunnel information. The AMF/ SMF ENTITY 162 sends a message to the UPF 164 (e.g., UPF 420 in FIG. 4) to trigger the UPP 164 to start bi-casting PDUs to both the source base station 402A and the target base station 402B; see Zhu, paragraph [0068]); … send, to the base station, the first downlink packet through a first path corresponding to the first access network tunnel information and connecting the user plane device and the base station (The AMF/SMF entity may include means for receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a user equipment (UE) from a source base station to the target base station, the path switch preparation request is based on a SN status transfer message and contains target base station information. The AMF/IMF entity further includes means for configuring a UPF to establish a tunnel between the UPF and the target base station and means for transmitting, to the target base station, UPF information to establish the tunnel between the target base station and the UPF using the target base station information and the UPF information; see Zhu, paragraph [0017]. Also see paragraph [0040], “For example, for downlink data, a UPF may bi-cast PDUs to both the source base station and the target base station with corresponding PDUs having the same SN, e.g., the same GTP-U SN”); and
send, to the base station, the second downlink packet through a second path
corresponding to the second access network tunnel information and connecting the user plane device and the base station, separately (The AMF/SMF entity may include means for receiving, from a target base station, a request for downlink bi-casting of duplicative PDUs, the request being a path switch preparation request for a make before break handover for a user equipment (UE) from a source base station to the target base station, the path switch preparation request is based on a SN status transfer message and contains target base station information. The AMF/IMF entity further includes means for configuring a UPF to establish a tunnel between the UPF and the target base station and means for transmitting, to the target base station, UPF information to establish the tunnel between the target base station and the UPF using the target base station information and the UPF information; see Zhu, paragraph [0017]. Also see paragraph [0040], “For example, for downlink data, a UPF may bi-cast PDUs to both the source base station and the target base station with corresponding PDUs having the same SN, e.g., the same GTP-U SN” and paragraph [0072], “separate GTP-U tunnels may be established for each URLLC flow. The UPF 420 may bi-cast the same PDUs to both the source base station 402A and the target base station 402B using the same GTP-U SN”).
Regarding claim 1 and 15, Zhu does not explicitly disclose indicating, by the session management device to the user plane device, to perform downlink packet duplication for a first quality of service (QoS) flow;
duplicating, by the user plane device in response to the indicating, a first downlink packet of the first QoS flow to obtain a second downlink packet.
In the same field of endeavor (e.g., communication system) Park discloses a method related to receiving information elements (IEs) from a base station central unit indicating that PDCP packet duplication is configured for at least one first bearer of a wireless device that comprises indicating, by the session management device to the user plane device, to perform downlink packet duplication for a first quality of service (QoS) flow (The packet flow configuration parameters may comprise a packet duplication indication indicating that packets of a first packet flow (e.g. RLC channel, bearer, logical channel, QoS flow, PDU session, and/or the like) are duplications of packets of a second packet flow (e.g. RLC channel, bearer, logical channel, QoS flow, PDU session, and/or the like); see Park, paragraph [0215]. Also see paragraph [0222], “In an example, the packet duplication deactivation indication may be transmitted via a user plane indication”);
duplicating, by the user plane device in response to the indicating, a first downlink packet of the first QoS flow to obtain a second downlink packet (the packet flow configuration parameters may further comprise an indication indicating that the first packet flow and the second packet flow are associated with a first bearer (e.g. radio bearer, data radio bearer, signaling radio bearer, QoS flow, PDU session, and/or the like); see Park, paragraph [0215]. Also see, paragraph [0226], “the first RAN entity may receive, from the second RAN entity, a packet duplication activation indication indicating activation of duplicating packets of the … In an example, the packet duplication activation indication may be transmitted via a user plane indication”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Park regarding  receiving information elements (IEs) from a base station central unit indicating that PDCP packet duplication is configured for at least one first bearer of a wireless device into the method related to bi-casting a downlink data packet unit to a source and a destination base station of Zhu. The motivation to do so is to increase connection reliability and resource utilization efficiency of wireless devices by enhancing packet duplication activation/ deactivation mechanisms (see Park, abstract and paragraph [0207]).
Regarding claim 2, Zhu further discloses wherein indicating to perform downlink packet duplication comprises indicating, to perform downlink packet duplication based on a forwarding rule (The method further includes bi-casting a downlink data packet unit (PDU) to a source base station and to the target base station with a same sequence number (SN) in a tunnel protocol; see Zhu, paragraph [0007]).
Regarding claim 3, Zhu further discloses wherein the forwarding rule comprises the first access network tunnel information and the second access network tunnel information (the path switch preparation request including target base station tunnel information and configured to trigger a UPF to transmit PDUs for the UE to both the target base station and the source base station during the handover; see Zhu, paragraph [0020]).
Regarding claim 6, Zhu further discloses wherein the first downlink packet and the second downlink packet have a same sequence number and a same service flow identifier (In an aspect, the PDU transmitted to the source base station 402A may have a header having an identifier identifying the source base station 402A (e.g., a source base station identifier), the PDCP SN and a payload and the PDU transmitted to the target base station 40B may have a header having an identifier identifying the target base station 402B (e.g., a target base station identifier), the same PDCP SN and the same payload; see Zhu, paragraph [0063]).
Regarding claim 7, Zhu further discloses wherein duplicating the first downlink packet comprises duplicating, by the user plane device, the first downlink packet of the first QoS flow in a General Packet Radio Service Tunneling Protocol-user plane (GTP-U) layer to obtain the second downlink packet (separate GTP-U tunnels may be established for each URLLC flow. The UPF 420 may bi-cast the same PDUs to both the source base station 402A and the target base station 402B using the same GTP-U SN. When a UE 450 receives PDCP PDUs from both the source base station 402A and the target base station 402B; see Zhu, paragraph [0072]. Also see paragraph [0060], “The UPF 364 provides several functions including, but not limited to, … , user plane part of policy rule information, lawful intercepts, traffic usage reporting, QoS handling for user plane”).
Regarding claim 16, Zhu further discloses wherein the session management device is further configured to indicate the user plane device to perform downlink packet duplication based on a forwarding rule (The method further includes bi-casting a downlink data packet unit (PDU) to a source base station and to the target base station with a same sequence number (SN) in a tunnel protocol; see Zhu, paragraph [0007]).
Regarding claim 17, Zhu further discloses wherein the forwarding rule comprises the first access network tunnel information and the second access network tunnel information (the path switch preparation request including target base station tunnel information and configured to trigger a UPF to transmit PDUs for the UE to both the target base station and the source base station during the handover; see Zhu, paragraph [0020]).
Regarding claim 20, Zhu further discloses wherein the first downlink packet and the second downlink packet have a same sequence number and a same service flow identifier (In an aspect, the PDU transmitted to the source base station 402A may have a header having an identifier identifying the source base station 402A (e.g., a source base station identifier), the PDCP SN and a payload and the PDU transmitted to the target base station 40B may have a header having an identifier identifying the target base station 402B (e.g., a target base station identifier), the same PDCP SN and the same payload; see Zhu, paragraph [0063]).
Regarding claim 21, Zhu further discloses wherein the user plane device is further configured to duplicate the first downlink packet of the first QoS flow in a General Packet Radio System Tunneling Protocol-user plane (GTP-U) layer to obtain the second downlink packet (separate GTP-U tunnels may be established for each URLLC flow. The UPF 420 may bi-cast the same PDUs to both the source base station 402A and the target base station 402B using the same GTP-U SN. When a UE 450 receives PDCP PDUs from both the source base station 402A and the target base station 402B; see Zhu, paragraph [0072]. Also see paragraph [0060], “The UPF 364 provides several functions including, but not limited to, … , user plane part of policy rule information, lawful intercepts, traffic usage reporting, QoS handling for user plane”).
Regarding claims 4-5 and 18-19, Zhu discloses the method of claim 3 and the system of claim 17. Zhu does not explicitly disclose the following features.
Regarding claim 4, wherein the first path and the second path are usable for packet transmission for at least one QoS flow in a session.
Regarding claim 5, wherein the forwarding rule further comprises a service flow identifier of the first QoS flow and a session identifier associated with the session.
Regarding claim 18, wherein the first path and the second path are usable for packet transmission for at least one QoS flow in a session.
Regarding claim 19, wherein the forwarding rule further comprises a service flow identifier of the first QoS flow and a session identifier associated with the session. 
In the same field of endeavor (e.g., communication system) Park discloses a method related to receiving information elements (IEs) from a base station central unit indicating that PDCP packet duplication is configured for at least one first bearer of a wireless device that comprises the following features.
Regarding claim 4, wherein the first path and the second path are usable for packet transmission for at least one QoS flow in a session (the first packet flow may comprise a radio link control channel. According to an example embodiment, the first packet flow may comprise a logical channel. According to an example embodiment, the first packet flow may comprise a radio bearer. According to an example embodiment, the first packet flow may comprise a quality-of-service flow; see Park, paragraph [0296]).
Regarding claim 5, wherein the forwarding rule further comprises a service flow identifier of the first QoS flow and a session identifier associated with the session (The first message may be transmitted via a direct interface (e.g. F1 interface) between the first RAN entity and the second RAN entity. The first message may further comprise multiple packet flow identifiers of multiple packet flows, a wireless device identifier of the wireless device, QoS information of the multiple packet flows; see Park, paragraph [0214]).
Regarding claim 18, wherein the first path and the second path are usable for packet transmission for at least one QoS flow in a session (the first packet flow may comprise a radio link control channel. According to an example embodiment, the first packet flow may comprise a logical channel. According to an example embodiment, the first packet flow may comprise a radio bearer. According to an example embodiment, the first packet flow may comprise a quality-of-service flow; see Park, paragraph [0296]).
Regarding claim 19, wherein the forwarding rule further comprises a service flow identifier of the first QoS flow and a session identifier associated with the session (The first message may be transmitted via a direct interface (e.g. F1 interface) between the first RAN entity and the second RAN entity. The first message may further comprise multiple packet flow identifiers of multiple packet flows, a wireless device identifier of the wireless device, QoS information of the multiple packet flows; see Park, paragraph [0214]). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Park regarding  receiving information elements (IEs) from a base station central unit indicating that PDCP packet duplication is configured for at least one first bearer of a wireless device into the method related to bi-casting a downlink data packet unit to a source and a destination base station of Zhu. The motivation to do so is to increase connection reliability and resource utilization efficiency of wireless devices by enhancing packet duplication activation/ deactivation mechanisms (see Park, abstract and paragraph [0207]).

Allowable Subject Matter
Claims 8-14 and 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/14/2022